Hunt, Presiding Justice.
James Oliver Black bludgeoned 75-year-old Wesley Phillips to death with a hammer and then robbed him. He was convicted of malice murder and armed robbery and sentenced to consecutive life terms.1 We affirm but remand to the trial court for a determination of Black’s claim of ineffective assistance of trial counsel.
1. Having reviewed the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Black guilty of malice murder and armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Contrary to Black’s arguments, there was no evidence to support his requests to charge on justification and self-defense. Accordingly, the trial court did not err in refusing to give those charges. Satterfield v. State, 248 Ga. 538 (2) (285 SE2d 3) (1981).
3. We have reviewed the remaining enumerations of error and hold the defendant has presented no grounds entitling him to a new trial.
4. Because the issue of ineffectiveness of trial counsel was raised for the first time by appellate counsel who was not involved in the motion for new trial, we remand this case to the trial court for determination of this claim. Smith v. State, 255 Ga. 654 (3) (341 SE2d 5) (1986); Van Alstine v. State, 261 Ga. 819 (2) (413 SE2d 735) (1992).

Judgment affirmed and case remanded for hearing.


All the Justices concur.


 The crimes were committed on December 10,1986. The defendant was indicted by the Berrien County Grand Jury on February 3, 1987. He was tried March 9-10, 1987 and convicted and sentenced to consecutive life terms on March 10, 1987. His motion for new trial, filed April 7, 1987, was denied on January 29, 1990. The defendant filed his notice of appeal on February 20, 1990, indicating an appeal to the Court of Appeals, but filed an amended notice of appeal giving notice of his appeal to this court on December 1, 1992. The appeal was docketed in this court on December 8, 1992, and submitted for decision without oral argument on January 22, 1993.